Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued from 12)
	The claims filed 8/2/2022 are too extensive to be considered under the AFCP 2.0 program; therefore, the claims will not be entered.
The arguments directed toward the claims are strictly moot.
It would appear that the amendment to Claim 26 is insufficient to overcome the rejection of record under 35 U.S.C. 112(b). Claim 11 recites “optional additives.” Therefore, it is unclear to which of the “optional additives” of Claim 11 “the optional additive” of Claim 26 refers. The Examiner recommends amending Claim 26 to recite “the optional additives.”
It would appear that the amendments would be sufficient to overcome the rejections of record under 35 U.S.C. 112(b).
It would appear that the amendments would overcome the prior art rejections of record. Evidentiary reference Compton (U.S. Patent 6,579,584) teaches that Dow Engage 8100 is a branched (i.e. not linear) copolymer (Compton, column 20, lines 25-30).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/             Primary Examiner, Art Unit 1721